Exhibit 10.2

 

CHANGE OF CONTROL AGREEMENT

 

This Change of Control Agreement (this “Agreement”), dated as of August 5, 2005,
is between Coinstar, Inc. (the “Employer”), and Brian V. Turner (the
“Employee”). This Agreement is an exhibit to that certain Employment Agreement
dated as of August 5, 2005 between the Employer and the Employee (the
“Employment Agreement”).

 

The Board of Directors of the Employer (the “Board”) has determined that it is
in the best interests of the Employer and its stockholders to ensure that the
Employer will have the continued dedication of the Employee, notwithstanding the
possibility, threat or occurrence of a Change of Control (as defined in Appendix
A to this Agreement, which is incorporated herein by this reference) of the
Employer. The Board believes it is imperative to diminish the inevitable
distraction of the Employee arising from the personal uncertainties and risks
created by a pending or threatened Change of Control, to encourage the
Employee’s full attention and dedication to the Employer currently and in the
event of any threatened or pending Change of Control, to encourage the
Employee’s willingness to serve a successor in an equivalent capacity, and to
provide the Employee with reasonable compensation and benefits arrangements in
the event that a Change of Control results in the Employee’s loss of equivalent
employment.

 

In order to accomplish these objectives, the Board has caused the Employer to
enter into this Agreement.

 

1. EMPLOYMENT

 

  1.1 Certain Definitions

 

(a) “Effective Date” shall mean the first date during the Change of Control
Period (as defined in Section 1.1(b)) on which a Change of Control occurs.

 

(b) “Change of Control Period” shall mean the period commencing on the date of
this Agreement and ending on the second anniversary of the date the Employer
gives notice to the Employee that the Change of Control Period shall be
terminated.

 

  1.2 Employment Period

 

The Employer hereby agrees to continue the Employee in its employ or in the
employ of its affiliated companies, and the Employee hereby agrees to remain in
the employ of the Employer or its affiliated companies, in accordance with the
terms and provisions of this Agreement, for the period commencing on the
Effective Date and continuing until terminated pursuant to paragraph 4 of this
Agreement (the “Employment Period”).

 

BRIAN V. TURNER CHANGE OF CONTROL AGREEMENT 8-5-05

    



--------------------------------------------------------------------------------

  1.3 Position and Duties

 

During the Employment Period, the Employee’s position, authority, duties and
responsibilities shall be at least reasonably commensurate in all material
respects with the most significant of those held, exercised and assigned at any
time during the 90-day period immediately preceding the Effective Date.

 

  1.4 Employment Status

 

If prior to the Effective Date the Employee’s employment with the Employer or
its affiliated companies terminates, then the Employee shall have no further
rights under this Agreement.

 

2. ATTENTION AND EFFORT

 

During the Employment Period, and excluding any periods of vacation and sick
leave to which the Employee is entitled, the Employee will devote all of his
professional productive time, ability, attention and effort to the business and
affairs of the Employer and the discharge of the responsibilities assigned to
him hereunder, and will use his best efforts to perform faithfully and
efficiently such responsibilities.

 

3. COMPENSATION

 

During the Employment Period, the Employer agrees to pay or cause to be paid to
the Employee, and the Employee agrees to accept in exchange for the services
rendered hereunder by him, the following compensation:

 

  3.1 Salary

 

The Employee shall receive an annual base salary (the “Annual Base Salary”), at
least equal to the annual salary established by the Board prior to the Effective
Date for the fiscal year in which the Effective Date occurs. The Annual Base
Salary shall be paid in substantially equal installments and at the same
intervals as the salaries of other officers of the Employer are paid.

 

  3.2 Bonus

 

Employee may be entitled to receive, in addition to the Annual Base Salary, an
annual bonus in an amount to be determined by the Board of Directors of the
Employer in its sole discretion.

 

  3.3 Benefits

 

During the Employment Period, the Employee shall be entitled to participate,
subject to and in accordance with applicable eligibility requirements, in such
fringe benefit programs as shall be provided to other executive employees of the
Employer and its affiliated companies from time to time during the Employment
Period by action of the Board (or any

 

BRIAN V. TURNER CHANGE OF CONTROL AGREEMENT 8-5-05

   -2-



--------------------------------------------------------------------------------

person or committee appointed by the Board to determine fringe benefit programs
and other emoluments).

 

  3.4 Expenses

 

During the Employment Period, the Employee shall be entitled to receive prompt
reimbursement for all reasonable employment expenses incurred by him in
accordance with the policies, practices and procedures of the Employer and its
affiliated companies in effect for the employees of the Employer and its
affiliated companies during the Employment Period or pursuant to an applicable
travel policy.

 

4. TERMINATION

 

Employment of the Employee during the Employment Period may be terminated as
follows but, in any case, the nondisclosure and noncompetition provisions set
forth in Section 4 of the Employment Agreement shall survive the termination of
this Agreement and the termination of the Employee’s employment with the
Employer:

 

  4.1 By the Employer or the Employee

 

Upon giving Notice of Termination (as defined below), the Employer may terminate
the employment of the Employee with or without Cause (as defined in the
Employment Agreement), and the Employee may terminate his employment for Good
Reason (as defined below) or for any reason, at any time during the Employment
Period.

 

  4.2 Automatic Termination

 

This Agreement and the Employee’s employment during the Employment Period shall
terminate automatically pursuant to Section 2.3 of the Employment Agreement upon
the death or total disability of the Employee. The Employee and the Employer
hereby acknowledge that the Employee’s presence and ability to perform the
duties specified in Section 1.3 hereof is of the essence of this Agreement.

 

  4.3 Notice of Termination

 

Any termination by the Employer or by the Employee during the Employment Period
shall be communicated by Notice of Termination to the other party given within
30 days in accordance with Section 2.5 of the Employment Agreement. The term
“Notice of Termination” shall mean a written notice which (a) indicates the
specific termination provision in this Agreement relied upon and (b) to the
extent applicable, sets forth in reasonable detail the facts and circumstances
claimed to provide a basis for termination of the Employee’s employment under
the provision so indicated. The failure by the Employer to set forth in the
Notice of Termination any fact or circumstance which contributes to a showing of
Cause shall not waive any right of the Employer hereunder or preclude the
Employer from asserting such fact or circumstance in enforcing the Employer’s
rights hereunder.

 

BRIAN V. TURNER CHANGE OF CONTROL AGREEMENT 8-5-05

   -3-



--------------------------------------------------------------------------------

  4.4 Date of Termination

 

During the Employment Period, “Date of Termination” means (a) if the Employee’s
employment is terminated by reason of death, at the end of the calendar month in
which the Employee’s death occurs, and (b) in all other cases, five days after
the date of personal delivery of or mailing of, as applicable, the Notice of
Termination. The Employee’s employment and performance of services will continue
during such five-day period; provided, however, that the Employer may, upon
notice to the Employee and without reducing the Employee’s compensation during
such period, excuse the Employee from any or all of his duties during such
period.

 

5. TERMINATION PAYMENTS

 

In the event of termination of the Employee’s employment during the Employment
Period, all compensation and benefits set forth in this Agreement shall
terminate except as specifically provided in this Section 5.

 

  5.1 Termination by the Employer for Other Than Cause or by the Employee for
Good Reason

 

If the Employer terminates the Employee’s employment other than for Cause or the
Employee terminates his employment for Good Reason prior to the end of the
Employment Period, the Employee shall be entitled to:

 

(a) Receive payment of the following accrued obligations (the “Accrued
Obligations”):

 

(i) the Employee’s Annual Base Salary through the Date of Termination to the
extent not theretofore paid;

 

(ii) the product of (x) the Annual Bonus payable with respect to the fiscal year
in which the Date of Termination occurs and (y) a fraction, the numerator of
which is the number of days in the current fiscal year through the Date of
Termination, and the denominator of which is 365; and

 

(iii) any compensation previously deferred by the Employee (together with
accrued interest or earnings thereon, if any) as such deferred compensation
becomes payable under the deferral plan, and any accrued vacation pay, in each
case to the extent not theretofore paid; and

 

(b) an amount as separation pay equal to the Employee’s Annual Base Salary.

 

  5.2 Termination for Cause or Other Than for Good Reason

 

If the Employee’s employment shall be terminated by the Employer for Cause as
defined in the Employment Agreement or by the Employee for other than Good
Reason

 

BRIAN V. TURNER CHANGE OF CONTROL AGREEMENT 8-5-05

   -4-



--------------------------------------------------------------------------------

during the Employment Period, this Agreement shall terminate without further
obligation to the Employee other than the obligation to pay to the Employee his
Annual Base Salary through the Date of Termination plus the amount of any
compensation previously deferred by the Employee (as such deferred compensation
becomes payable under the deferral plan), in each case to the extent theretofore
unpaid.

 

  5.3 Termination Because of Death or Total Disability

 

If the Employee’s employment is terminated by reason of the Employee’s death or
total disability during the Employment Period, this Agreement shall terminate
automatically without further obligations to the Employee or his legal
representatives under this Agreement, other than for payment of Accrued
Obligations (which shall be paid to the Employee’s estate or beneficiary, as
applicable in the case of the Employee’s death).

 

  5.4 Payment Schedule

 

Payments under Section 5.1(a) shall be paid to the Employee in a lump sum in
cash within 30 days of the Date of Termination. Payments under Section 5.1(b)
shall be paid to Employee at regular scheduled payroll intervals over the twelve
(12) month period following the Date of Termination.

 

  5.5 Good Reason

 

For purposes of this Agreement, “Good Reason” means any of the following events
or conditions and the failure to cure such event or condition within 20 days
after receipt of written notice from Employee:

 

(a) The assignment to the Employee of any duties inconsistent in any material
respect with the Employee’s position, authority, duties or responsibilities as
contemplated by Section 1.3 hereof or any other action by the Employer which
results in a diminution in such position, authority, duties or responsibilities,
excluding for this purpose an isolated and inadvertent action not taken in bad
faith and which is remedied by the Employer promptly after receipt of notice
thereof given by the Employee, and further excluding reasonable changes in
particular duties and reporting responsibilities which may result from the
Employer becoming part of a larger business organization at some future time
provided that such changes in the aggregate do not result in a material
alteration in the Employee’s position, authority, duties or responsibilities;

 

(b) Any failure by the Employer to comply with any of the provisions of Section
3 hereof, other than an isolated and inadvertent failure not occurring in bad
faith and which is remedied by the Employer promptly after receipt of notice
thereof given by the Employee;

 

(c) Any failure by the Employer to comply with and satisfy Section 7 of the
Employment Agreement, provided that the Employer’s successor has received at
least ten days’ prior written notice from the Employer or the Employee of the
requirements of Section 7 thereof;

 

BRIAN V. TURNER CHANGE OF CONTROL AGREEMENT 8-5-05

   -5-



--------------------------------------------------------------------------------

(d) Any purported termination of the Employee’s employment that is not in
accordance with the definition of Cause under the Employment Agreement; or

 

(e) A relocation of the Employer’s principal executive offices to a location
more than 50 miles from the Seattle metropolitan area, or the Employer’s
requirement that the Employee be based anywhere other than within 50 miles of
the Seattle metropolitan area, except for required travel on the Employer’s
business to an extent substantially consistent with the Employee’s position,
duties and responsibilities.

 

6. REPRESENTATIONS, WARRANTIES AND OTHER CONDITIONS

 

In order to induce the Employer to enter into this Agreement, the Employee
represents and warrants to the Employer as follows:

 

  6.1 No Violation of Other Agreements

 

The Employee represents that neither the execution nor the performance of this
Agreement by the Employee will violate or conflict in any way with any other
agreement by which the Employee may be bound.

 

  6.2 Reaffirmation of Obligations

 

The Employee hereby acknowledges and reaffirms the Employee Proprietary
Information and Inventions Agreement previously executed by Employee on the date
hereof and Employee’s obligations under Section 4 of the Employment Agreement.

 

7. 409A COMPLIANCE

 

It is intended that any amounts or benefits payable under this Agreement and the
Employer’s and the Employee’s exercise of authority or discretion hereunder
shall comply with the provisions of Section 409A of the Internal Revenue Code of
1986, as amended (the “Code”), and the treasury regulations or other guidance
relating thereto so as not to subject the Employee to the payment of interest
and tax penalties which may be imposed under Code Section 409A, and to maintain,
to the maximum extent possible, the compensation and benefit levels of this
Agreement. In furtherance of this interest, to the extent that any regulations
or other guidance issued under Code Section 409A after the Effective Date would
result in the Employee being subject to payment of interest or tax penalties
under Code Section 409A, the parties agree to amend this Agreement if such
amendment will, or reasonably may (based on the determination of the Employer),
bring this Agreement into compliance with Code Section 409A.

 

BRIAN V. TURNER CHANGE OF CONTROL AGREEMENT 8-5-05

   -6-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed and entered into this Agreement on
the date set forth above.

 

EMPLOYEE

/s/ BRIAN V. TURNER

Brian V. Turner COINSTAR, INC.

By

 

/s/ DAVID W. COLE

Its

 

Chief Executive Officer

 

BRIAN V. TURNER CHANGE OF CONTROL AGREEMENT 8-5-05

   -7-



--------------------------------------------------------------------------------

APPENDIX A TO

 

CHANGE OF CONTROL AGREEMENT

 

For purposes of this Agreement, a “Change of Control” shall mean:

 

(a) A “Board Change” which, for purposes of this Agreement, shall have occurred
if individuals who, as of the date of this Agreement, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a director subsequent to
the date hereof whose election, or nomination for election by the Company’s
shareholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding for this purpose,
any such individual whose initial assumption of office occurs as a result of
either an actual or threatened election contest (as such terms are used in Rule
14a-11 of Regulation 14A promulgated under the Securities Exchange Act of 1934,
as amended (the “Exchange Act”)) or other actual or threatened solicitation of
proxies or consents by or on behalf of a Person (as hereinafter defined) other
than the Board; or

 

(b) The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act) (a “Person”) of beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Exchange Act)
of (i) 20% or more of either (A) the then outstanding shares of Common Stock of
the Employer (the “Outstanding Employer Common Stock”) or (B) the combined
voting power of the then outstanding voting securities of the Employer entitled
to vote generally in the election of directors (the “Outstanding Employer Voting
Securities”), in the case of either (A) or (B) of this clause (i), which
acquisition is not approved in advance by a majority of the Incumbent Directors,
or (ii) 33% or more of either (A) the Outstanding Employer Common Stock or (B)
the Outstanding Employer Voting Securities, in the case of either (A) or (B) of
this clause (ii), which acquisition is approved in advance by a majority of the
Incumbent Directors; provided, however, that the following acquisitions shall
not constitute a Change of Control: (w) any acquisition directly from the
Employer or in connection with an offering of the Employer pursuant to a
registration statement filed with and declared effective by the Securities and
Exchange Commission, (x) any acquisition by the Employer, (y) any acquisition by
any employee benefit plan (or related trust) sponsored or maintained by the
Employer or any corporation controlled by the Employer or (z) any acquisition by
any corporation pursuant to a reorganization, merger or consolidation, if,
following such reorganization, merger or consolidation, the conditions described
in clauses (i), (ii) and (iii) of subsection (c) of this Appendix A are
satisfied; or

 

(c) Consummation of a reorganization, merger or consolidation approved by the
stockholders of the Employer, in each case, unless, immediately following such
reorganization, merger or consolidation, (i) more than 60% of, respectively, the
then outstanding shares of common stock of the corporation resulting from such
reorganization, merger or consolidation and the combined voting power of the
then outstanding voting securities of such corporation entitled to vote
generally in the election of directors is then

 

BRIAN V. TURNER CHANGE OF CONTROL AGREEMENT 8-5-05

    



--------------------------------------------------------------------------------

beneficially owned, directly or indirectly, by all or substantially all the
individuals and entities who were the beneficial owners, respectively, of the
Outstanding Employer Common Stock and the Outstanding Employer Voting Securities
immediately prior to such reorganization, merger or consolidation in
substantially the same proportion as their ownership immediately prior to such
reorganization, merger or consolidation of the Outstanding Employer Common Stock
and the Outstanding Employer Voting Securities, as the case may be, (ii) no
Person (excluding the Employer, any employee benefit plan (or related trust) of
the Employer or such corporation resulting from such reorganization, merger or
consolidation and any Person beneficially owning, immediately prior to such
reorganization, merger or consolidation, directly or indirectly, 33% or more of
the Outstanding Employer Common Stock or the Outstanding Voting Securities, as
the case may be) beneficially owns, directly or indirectly, 33% or more of,
respectively, the then outstanding shares of common stock of the corporation
resulting from such reorganization, merger or consolidation or the combined
voting power of the then outstanding voting securities of such corporation
entitled to vote generally in the election of directors, and (iii) at least a
majority of the members of the board of directors of the corporation resulting
from such reorganization, merger or consolidation were members of the Board at
the time of the execution of the initial agreement providing for such
reorganization, merger or consolidation; or

 

(d) Consummation of the following events approved by the stockholders of the
Employer (i) a complete liquidation or dissolution of the Employer or (ii) the
sale or other disposition of all or substantially all the assets of the
Employer, other than to a corporation with respect to which immediately
following such sale or other disposition, (A) more than 60% of, respectively,
the then outstanding shares of common stock of such corporation and the combined
voting power of the then outstanding voting securities of such corporation
entitled to vote generally in the election of directors is then beneficially
owned, directly or indirectly, by all or substantially all the individuals and
entities who were the beneficial owners, respectively, of the Outstanding
Employer Common Stock and the Outstanding Employer Voting Securities immediately
prior to such sale or other disposition in substantially the same proportion as
their ownership, immediately prior to such sale or other disposition, of the
Outstanding Employer Common Stock and the Outstanding Employer Voting
Securities, as the case may be, (B) no Person (excluding the Employer, any
employee benefit plan (or related trust) of the Employer or such corporation and
any Person beneficially owning, immediately prior to such sale or other
disposition, directly or indirectly, 33% or more of the Outstanding Employer
Common Stock or the Outstanding Employer Voting Securities, as the case may be)
beneficially owns, directly or indirectly, 33% or more of, respectively, the
then outstanding shares of common stock of such corporation and the combined
voting power of the then outstanding voting securities of such corporation
entitled to vote generally in the election of directors and (C) at least a
majority of the members of the board of directors of such corporation were
approved by a majority of the members of the Incumbent Board at the time of the
execution of the initial agreement or action of the Board providing for such
sale or other disposition of assets of the Employer.

 

Notwithstanding the foregoing, there shall not be a Change of Control if, in
advance of such event, the Employee agrees in writing that such event shall not
constitute a Change of Control.

 

BRIAN V. TURNER CHANGE OF CONTROL AGREEMENT 8-5-05

   -2-